Citation Nr: 0835792	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-29 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD) from March 25, 1997 
to November 22, 2004.

2.  Entitlement to a rating higher than 30 percent for PTSD 
from November 23, 2004 to July 17, 2007.

3.  Entitlement to a rating higher than 50 percent for PTSD 
since July 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1973.

In a March 2001 decision, the Board of Veterans' Appeals 
(Board) reopened the veteran's previously denied, unappealed 
claim for service connection for PTSD on the basis of new and 
material evidence.  The Board then proceeded to remand this 
claim to the RO for further development and readjudication on 
the underlying merits (de novo).  In a February 2003 
decision, on remand, the RO granted service connection for 
PTSD and assigned an initial 10 percent disability rating 
retroactively effective from March 25, 1997, the date of 
receipt of the veteran's petition to reopen this claim.  He 
appealed, requesting a higher initial rating and earlier 
effective date.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

The Board issued a decision in June 2007 denying the earlier-
effective-date claim.  However, the Board remanded the claim 
for a higher initial rating for the PTSD to the RO, via the 
Appeals Management Center (AMC), for further development 
and consideration.  And in January 2008, on remand, the AMC 
issued a decision increasing the rating for the PTSD to 30 
percent retroactively effective from November 23, 2004, the 
date the veteran had received relevant medical treatment from 
VA, and to 50 percent as of July 18, 2007, the date of a VA 
examination.  He has continued to appeal, requesting even 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).




FINDINGS OF FACT

1.  From March 25, 1997 to August 6, 2003, the veteran's PTSD 
was manifested by mild depression, difficulty with social 
relationships and relating to people, avoidance behavior, 
sleep disturbance, arousal, nightmares once a month, 
intrusive memories of his military experiences, anger 
problems and anxiety.  He had two jobs - one with VA and 
another in house refurbishing.  During this time frame he had 
a Global Assessment of Functioning (GAF) score of 65, 
indicative of mild social and occupational impairment.

2.  From August 7, 2003 to September 26, 2005, the veteran's 
PTSD was manifested by poor sleep, irritability, depression, 
anxiety, difficulty with social relationships and relating to 
people, avoidance behavior, intrusive memories of his 
military experiences, nightmares, and hyperarousal.  An 
August 2003 VA treatment record indicated his PTSD symptoms 
had increased in severity due to the war in Iraq and because 
of stress at work.  The examiner provided a GAF score of 60.  
During this time frame, the veteran had GAF scores ranging 
from 60-65, indicative of mild to moderate social and 
occupational impairment.

3.  A VA treatment record on September 27, 2005 noted 
increased PTSD symptoms of anxiety and depression and a lower 
GAF score of 55.  Moreover, a VA compensation examination in 
July 2007, while this case was on remand, indicated the 
veteran had chronic, moderate to occasionally moderate-severe 
intensity PTSD.  The examiner further opined that the 
veteran's social and psychological functioning had been 
moderately disturbed by his PTSD symptoms.  The examiner 
assigned a GAF score of 55-60, indicating moderate social and 
occupational impairment.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for PTSD from March 25, 1997 to August 6, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
however, the criteria are met for a higher 30 percent rating 
for the PTSD from August 7, 2003 to September 26, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007).

3.  Again resolving all reasonable doubt in the veteran's 
favor, the criteria also are met for a higher 50 percent 
rating for his PTSD, but no greater, effectively since 
September 27, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in March 2004 and July 2007:  (1) informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  



In Goodwin v. Peake, 22 Vet. App. 128 (2008), the U. S. Court 
of Appeals for Veterans Claims (Court) addressed the question 
of who - the appellant or VA, bears the burden of proof in 
demonstrating how a VCAA notice error has adversely affected 
the essential fairness of the adjudication when, as here, the 
original claim submitted has been substantiated, e.g., a 
claim for service connection has been granted and a 
disability rating and effective date have been assigned.  
Consistent with its prior decisions in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007) - which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations, unlike in this 
case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.



Here, even if arguably there is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by a veteran's service organization, 
the Disabled American Veterans, which presumably is well 
aware of the requirements not just for establishing 
underlying entitlement to service connection, but also a 
higher downstream disability rating.  Indeed, the very 
premise of a claim for a higher rating is that the disability 
in question is more severe than presently rated.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology and 
severity of his PTSD.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  



Background Facts

A May 1997 VA treatment record notes he reported difficulty 
readjusting to civilian life after Vietnam.  He felt like he 
was very changed and ended up isolating himself.  He also 
divorced his first wife twice.  He is now married to a 
different woman for the third time.  After Vietnam, he worked 
in a steel mill for ten years and since then he has worked 
for VA.  He also has had a second job in construction since 
Vietnam.  He has a high school education.  He has a good 
relationship with his two daughters.  Objective findings 
noted mild depression.  Based on the stressors cited in 
service, the mental health social worker diagnosed chronic 
PTSD.  This examiner noted many readjustment issues 
especially relating to people and avoidance behavior.

VA furnished a compensation examination in August 1998 to 
determine the etiology and severity of his alleged PTSD.  The 
examiner reviewed the veteran's claims file for pertinent 
medical and other history.  The veteran reported that he did 
not want to socialize and that he and his wife had arguments 
about this which resulted in physical violence.  He and his 
first wife got married and divorced twice.  He remarried 
another woman in 1993.  He explained that his current wife 
understands that he needs to spend significant amounts of 
time alone.  He also noted anxiety in crowds, awkwardness 
with people in a social setting, recurring intrusive memories 
from Vietnam, sleep disturbance and nightmares.  He has 
worked two jobs since his military discharge.  Objective 
findings indicated his speech was normal in rate and tone 
except when discussing events during the war.  His mood 
appeared tense, affect constricted but no suicidal or 
homicidal ideation.  He did report a suicide attempt after he 
was served divorce papers in 1980.  He manages the activities 
of daily living without difficulty.

The examiner diagnosed symptoms consistent with chronic PTSD 
and assigned a GAF score of 65.  This examiner explained that 
he described a number of events that occurred in Vietnam that 
fall outside the realm of normal human experience.  The most 
noticeable effects of the PTSD are in the areas of social and 
psychological functioning.

VA outpatient treatment records from 1997 to 2002 note he 
sought treatment for his PTSD as well as medication.  

In an August 2003 treatment record the veteran reported PTSD 
symptoms of "poor sleep, irritability, depression, etc."  
These symptoms have been exacerbated by both the war in Iraq 
and a recent death at his job which resulted in more 
responsibilities and thus stress at work.  This examiner 
diagnosed PTSD and assigned a GAF score of 60 which is 
indicative of moderate impairment.  VA outpatient treatment 
records from August 2003 to August 2005 continue to show 
treatment for PTSD and a GAF score between 60 and 62.

In a September 2005 treatment note, the veteran reported 
feeling anxious and having insomnia.  He has had difficulty 
sleeping and nightmares.  He indicated he was frustrated that 
Iraqi War veterans were receiving better treatment that 
Vietnam veterans.  This examiner noted that his PTSD 
symptomatology had increased with respect to his anxiety and 
depression.  Consequently, he diagnosed PTSD and assigned a 
GAF score of 55.  VA outpatient treatment reports from 
September 2005 to July 2007 show GAF scores from 55-60.

VA furnished a compensation examination in July 2007, post 
remand, to determine the current severity of his PTSD.  The 
veteran reported that his PTSD symptoms have increased since 
the attack in September 2001 and in response to the Iraq War.  
He also noted that contact with veterans returning from Iraq 
have exacerbated his symptoms.  He contends that his personal 
distress and difficulties off the job have increased.  The 
examiner noted that he has been assigned with GAF scores 
between 55 and 60 which are indicative of moderate 
impairments in social, emotional/psychological and 
occupational functioning.  The mental status examination 
found no abnormalities of gait, posture or expression.  He 
was independent in all activities of daily living.  He was 
alert, oriented in all 3 spheres, in good contact with 
routine aspects of reality and showed no signs or symptoms of 
psychosis.  His conversation was generally relevant, 
coherent, goal-directed and organized.  His mood was 
moderately depressed.  He enjoys his work but indicated that 
he becomes stressed when he is not at work.  He was not 
anxious or hypomanic.  His affect was sluggish and under 
responsive.  He was very private, withdrawn and distant.  
Memory and intellect appear to be intact and of average 
capacity.  He had no impairment of judgment or insight.  

The examiner's overall impression was PTSD of moderate 
severity that affects more his personal and his overall level 
of subjective distress and psychological functioning than his 
occupational adaptability.  As such, this examiner diagnosed 
PTSD of a moderate to occasionally moderate severe intensity 
and assigned a GAF score between 55 and 60.  The examiner 
opined that he currently is compensating well for his 
occupational distress but the extent to which he will be able 
to continue to do this was unclear.

Relevant Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the veteran has timely appealed his initial rating, 
the Board must consider his claim in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  



The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this code, VA assigns a 10 
percent rating for occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

VA assigns a 30 percent disability rating when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

VA assigns a 50 percent rating where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires severe occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking and mood due to 
symptoms such as spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.



According to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
DSM-IV, p. 32).  For comparison, higher GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Even higher GAF scores ranging from 
61-70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some mild difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  VA's Rating Schedule employs nomenclature 
based upon the DSM-IV, which includes the GAF scale.  
See 38 C.F.R. § 4.130.

II.  Whether the Veteran is Entitled to an Initial Disability 
Rating Higher than 10 Percent for his PTSD

The veteran received an initial 10 percent disability rating 
for his PTSD retroactively effective from March 25, 1997 (the 
date of receipt of his petition to reopen this previously 
denied, unappealed claim).  But a more recent January 2008 
AMC decision, following the Board's remand, increased his 
rating to 30 percent retroactively effective from November 
23, 2004 (the date he had received some relevant medical 
treatment from VA).  The Board finds that the medical 
evidence only supports an initial 10 percent rating for his 
PTSD, that is, until August 7, 2003.



Since the award of service connection for PTSD effective 
March 25, 1997, the relevant VA examination during this time 
period (in August 1998) assigned a GAF score of 65 - 
indicating mild symptoms causing minor social and 
occupational impairment.  The August 1998 VA examiner 
diagnosed chronic PTSD.  The examiner opined that the most 
noticeable effects were in the areas of 
social and psychological functioning.  However, this examiner 
also noted the veteran had maintained two jobs and even had 
been promoted a number of times at his VA job.  These 
descriptive terms are not defined in VA's Rating Schedule, 
except as mentioned in the DSM-IV.  And rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. §§ 4.2, 4.6.

GAF scores, like an examiner's assessment of the severity of 
the condition, must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).

But that said, the use of the term "such as" in the general 
rating formula for mental disorders in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  That is 
to say, it is not required to find the presence of all, most, 
or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  The evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to symptoms provided in that 
diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

So, in sum, the veteran's PTSD symptoms on the whole, as 
reported by the medical records, VA examination and his 
statements, show he only is entitled to a 10 percent initial 
rating from March 25, 1997 to August 6, 2003.  

III.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 30 Percent

As noted, a recent January 2008 rating decision on remand 
increased the rating for the veteran's PTSD to 30 percent 
retroactively effective from November 23, 2004 (the date he 
had received some relevant medical treatment from VA) and to 
even higher, 50 percent, as of July 18, 2007 (the date of a 
VA examination).  However, the Board finds that the medical 
evidence supports assigning this interim higher 30 percent 
rating effectively as of August 7, 2003, so considerably 
earlier than the RO determined.  And to this extent, this 
portion of the claim is granted.

The Board is making this decision to assign the higher 30 
percent rating earlier because an August 2003 treatment 
record indicates the veteran's PTSD symptoms had increased 
due to the war in Iraq and because of a recent death within 
his VA office resulting in more responsibility and stress on 
him at his job.  The evaluating clinician diagnosed PTSD and 
provided a GAF score of 60.  Subsequent VA treatment records 
in October and December 2003 and January, March, April, May, 
June and July 2004 also indicated GAF scores of 60.  
According to the DSM-IV, a GAF score of 60 is indicative of 
moderate symptoms causing moderate social and occupational 
impairment.  Hence, the record shows a higher rating of 30 
percent is warranted as of August 7, 2003.



But the evidence does not support a rating higher than 30 
percent prior to that date since the veteran did not have 
flattened affect, circumstantial or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-term and long-term 
memory, impaired judgment, impaired abstract thinking, or 
disturbances of motivation.

In sum, resolving all reasonable doubt in his favor, the 
record shows the veteran's PTSD symptoms warrant a higher 30 
percent rating as of August 7, 2003.  As such, the Board must 
stage his rating to this earlier effective date under 
Fenderson.

IV.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 50 Percent

Again, the recent January 2008 AMC decision on remand 
increased the rating for the veteran's PTSD to 50 percent 
retroactively effective from July 18, 2007, the date of a VA 
compensation examination.  Nevertheless, the Board finds that 
the medical evidence shows his PTSD warrants this higher 50 
percent rating earlier, as of September 27, 2005.  So, to 
this extent, this portion of his claim is granted.

A VA treatment record dated September 27, 2005 noted the 
veteran complained of having nightmares several times each 
week.  He also felt that Iraq War veterans were receiving 
better treatment from VA than Vietnam veterans.  The 
evaluating clinician determined the veteran had some 
increased PTSD symptomatology concerning his anxiety and 
depression.  This examiner diagnosed PTSD and provided a GAF 
score of 55.

Subsequent VA treatment records from September 2005 to June 
2007 also show GAF scores in this same range, between 55 and 
60.  

Consequently, the medical evidence shows the veteran's PTSD 
symptomatology worsened as indicated by his lower GAF scores 
in the mid 50s, so as to in turn warrant the higher 50 
percent rating earlier - as of September 27, 2005.  This is 
the earliest date in which a VA treatment record showed his 
condition had worsened, as well as a GAF score of 55.

The July 2007 VA examination characterized the veteran's PTSD 
symptoms as moderate in severity, affecting more of his 
personal life, his overall level of subjective distress and 
psychological functioning than his occupational adaptability.  
This examiner diagnosed PTSD that is moderate to occasionally 
moderate severe in intensity and assigned a GAF score between 
55 and 60.  As noted earlier, the veteran still works two 
jobs, but he spends less time remodeling houses.  Although 
the examiner noted that it was unclear how long the veteran 
can continue at his current VA position, there is no 
indication he has missed any time from work due to his PTSD 
or that he will be fired for poor performance, etc.  

Moreover, the veteran does not exhibit most of the symptoms 
that would warrant an even higher 70 percent rating.  For 
example, he does not have deficiencies at work, as he feels 
most comfortable at work and even, as mentioned, has received 
a couple of promotions.  He also does not have suicidal 
ideation, obsessional rituals, speech intermittently 
illogical, obscure or irrelevant, near continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, neglect of personal appearance and 
hygiene or difficulty in adapting to stressful situations 
(though not to say he does not experience stress).  

In sum, resolving all reasonable doubt in his favor, the 
record shows the veteran is entitled to the higher 50 percent 
rating for his PTSD at an earlier effective date - namely, 
as of September 27, 2005, but that he is not entitled to an 
even greater rating.  As such, the Board must stage his 
rating to this earlier effective date under Fenderson.

Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  His VA treatment records and the report of 
his July 2007 VA examination indicate he still works two 
jobs, has been promoted in the past, and been given more 
responsibility at work.  Moreover, all of his treatment for 
PTSD has been on an outpatient as opposed to in-patient 
basis.  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial rating higher than 10 percent for PTSD from March 
25, 1997 to August 6, 2003 is denied.

However, a higher 30 percent rating for the PTSD is granted 
from August 7, 2003 to September 26, 2005 (so earlier than 
the AMC determined).  To this extent, this portion of the 
claim is granted, subject to the laws and regulations 
governing the payment of VA compensation.

Also, an even higher 50 percent for the PTSD is granted 
effective September 27, 2005 (also earlier than the AMC 
determined).  So, to this extent, this portion of the claim 
also is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


